UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6421



SHAWN HUNTER, a/k/a Elijah Rybinni,

                                            Plaintiff - Appellant,

          versus

G. L. BASS, Warden; UNKNOWN CHAPLIN, Captain;
SERGEANT HARRISON; JOHN DOE, Correctional
Officer #1; JOHN DOE, Correctional Officer #2,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-94-871)

Submitted:   December 12, 1996         Decided:     December 18, 1996

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Hunter, Appellant Pro Se. Pamela Anne Sargent, Assistant At-
torney General, Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL
OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's judgment, pursuant to

a jury verdict, that he recover nothing in his 42 U.S.C. § 1983

(1994) action. The record does not contain a transcript of the

trial. Appellant has the burden of including in the record on ap-

peal a transcript of all parts of the proceedings material to the
issues raised on appeal. Fed. R. App. P. 10(b)(2); 4th Cir. Local

R. 10(c). Appellants proceeding on appeal in forma pauperis are

entitled to transcripts at government expense only in certain

circumstances. 28 U.S.C. § 753(f) (1994). By failing to produce a
transcript or to qualify for the production of a transcript at

government expense, Appellant has waived review of the issues on

appeal which depend upon the transcript to show error. Powell v.
Estelle, 959 F.2d 22, 26 (5th Cir.), cert. denied, 506 U.S. 1025

(1992); Keller v. Prince George's Co., 827 F.2d 952, 954 n.1 (4th

Cir. 1987). We have reviewed the record before the court and find

no reversible error. We therefore affirm the district court's order

entering judgment for the Appellees. We deny Appellant's motion to
appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2